DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 1-8 are allowed. The following is an examiner's statement of reasons for allowance:

2.	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a soft magnetic substance film disposed on a lower main surface of the first support substrate and extending in a direction parallel to the magnetization direction of the magnet.

3. 	Claims 2-8 are allowed due to the fact that they further limit and depend on claim 1.

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	KAUFMANN (Pub. No.: US 2018/0031643) teaches “A measuring system having a magnetic device for generating a magnetic field and at least one magnetic field sensor for detecting a flux density of the magnetic field, at least in a first spatial direction. The magnetic device has a top side facing the magnetic field sensor, the magnetic field sensor is spaced apart from the top side of the magnetic device, the magnetic device has a main magnet, having two poles, with a main magnetizing direction for generating a main magnetic field and at least one secondary magnet” (Abstract).
b)	Sato (Pub. No.: US 2017/0122776) teaches the “A rotational angle detecting device may include a flat face part formed on a detected object, and a permanent magnet having a magnetic pole face facing the flat face part. The device may also include a pair of first yokes arranged in line symmetry along a magnetization direction and project in parallel with a rotational axis of the detected object from the permanent magnet, and a second yoke spaced from projecting ends of the first yokes to face a face of the permanent magnet, the first yokes projecting from the face” (Abstract).
c)	OGOMI (Pub. No.: US 2017/0052233) teaches “A magnetic sensor device includes: a magnet, extending in a longitudinal direction, that has different magnetic poles in a direction perpendicular to a conveyance direction of a detected object having a magnetic material, the longitudinal direction being orthogonal to the conveyance direction; and anisotropic magnetoresistive elements arranged linearly in the longitudinal direction on a detected object-side magnetic pole of the magnet” (Abstract).
d)	SCHMITT (Pub. No.: US 2017/0328963) teaches “A method and an apparatus are for the permanent magnetization of at least one ferromagnetic layer in a magnetic field sensor device deposited on a chip substrate. The method includes production of at least one resistance element on a chip substrate, deposition of at least one soft magnetic structuring element on the chip substrate” (Abstract).
e)	Ausserlechner (Pub. No.: US 2012/0217960) teaches “a magnetic field sensor comprising a squat soft-magnetic body disposed on a surface of a substrate comprising a magnetic sensor array having a plurality of spatially diverse magnetic sensor elements disposed in a predetermined configuration. In the presence of an external magnetic field the squat soft-magnetic body becomes magnetized to generate a reactionary magnetic field” (Abstract).

6.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components to achieve the features of the allowable subject matter.



	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867